Ellison, J.
The plaintiffs presented a claim against the estate of Noble Legg, for board and care of said Legg before and during his last sickness. The judgment below was for plaintiffs.
Contract: evidence:instruCPlaintiffs are husband and wife, the wife being deceased’s daughter. There was abundant evidence, which, if credited by the jury, will sustain ^ J 7 the verdict. We have nothing to do with the weight or credit which should be given to the witnesses introduced to establish the claim. The *135fact that the daughter is here asking for pay for that service to her father which ordinarily ought to have been considefed a privilege and a pleasure to render, without thought of any further reward.than should come from the pleasing consciousness of a natural duty discharged, was doubtless considered by the jury along with the evidence tending to show that an understanding existed between the parties, to pay and to receive pay. We are thus left to consider the instructions and find them to be, as intimated to counsel at the argument, without, substantial fault. Substituting the words, agreement or understanding between the parties, for the words, contract between the parties, was not error, since, if it was agreed and understood between the parties that the one was to pay and the other to receive pay for the services to be rendered, it was all the law required. In such case it was a contract and the jury could not possibly have understood it differently. An examination of the criticism offered to the action of the court on the instructions satisfies us that it is not well founded. There was evidence sufficient, when considered with the whole case, to support the finding for feed of the deceased’s horse. We dp not feel authorized to interfere and hence affirm the judgment.
All concur.